Name: Commission Regulation (EEC) No 2725/84 of 27 September 1984 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 9 . 84 Official Journal of the European Communities No L 259/27 COMMISSION REGULATION (EEC) No 2725/84 of 27 September 1984 fixing the import levies on milk and milk products present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Article 14 (8 ) thereof, Whereas the import levies on milk and milk products were fixed by Regulation (EEC) No 2344/84 (J), as last amended by Regulation (EEC) No 2606/84 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2344/84 to the prices known to the Commission that the levies at HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 14 (2) of Regu ­ lation (EEC) No 804/68 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 October 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 September 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 (2) OJ No L 150, 6 . 6 . 1984, p. 6 . H OJ No L 217, 14 . 8 . 1984, p. 21 . (") OJ No L 244, 14 . 9 . 1984, p. 27 . No L 259/28 Official Journal of the European Communities 28 . 9 . 84 ANNEX to the Commission Regulation of 27 September 1984 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.01 A I a) 0110 24,36 04.01 Alb) 0120 21,95 04.01 A II a) 1 0130 21,95 04.01 A II a) 2 0140 26,51 04.01 A II b) 1 0150 20,74 04.01 A II b) 2 0160 25,30 04.01 B I 0200 49,85 04.01 B II 0300 105,45 04.01 B III 0400 162,97 04.02 A I 0500 17,00 04.02 A II a) 1 0620 113,82 04.02 A II a) 2 0720 144,80 04.02 A II a) 3 0820 147,22 04.02 A II a) 4 0920 219,09 04.02 A II b) 1 1020 106,57 04.02 A II b) 2 1120 137,55 04.02 A II b) 3 1220 139,97 04.02 A II b) 4 1320 211,84 04.02 A III a) 1 1420 26,59 04.02 A III a) 2 1520 35,90 04.02 A III b) 1 1620 105,45 04.02 A III b) 2 1720 162,97 04.02 B I a) 1820 36,27 04.02 B I b) 1 aa) 2220 per kg 1 ,0657 (4) 04.02 B I b) 1 bb) 2320 per kg 1,3755 0 04.02 B I b) 1 cc) 2420 pe &gt; kg 2,11 84 (4) 04.02 B I b) 2 aa) 2520 per kg 1,0657 0 04.02 B I b) 2 bb) 2620 per kg 1,3755 0 04.02 B I b) 2 cc) 2720 per kg 2,1 184 0 04.02 B II a) 2820 50,55 04.02 B II b) 1 2910 per kg 1 ,0545 0 04.02 B II b) 2 3010 per kg 1,6297 0 04.03 A 3110 191,73 04.03 B 3210 233,91 04.04 A 3300 205,34 0 04.04 B 3900 199,67 0 04.04 C 4000 1 57,69 0 04.04 D I a) 4410 162,18 0 04.04 D I b) 4510 163,48 0 04.04 D II 4610 260,20 04.04 E I a) 4710 199,67 04.04 E I b) 1 4800 1 77,55 ( l0) 28 . 9 . 84 Official Journal of the European Communities No L 259/29 (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.04 E I b) 2 5000 175,62 (") 04.04 E I c) 1 5210 131,72 04.04 E I c) 2 5250 272,34 04.04 E II a) 5310 199,67 04.04 E II b) 5410 272,34 17.02 All 5500 40,31 C 2) 21.07 F I 5600 40,31 23.07 B I a) 3 5700 82,35 23.07 B I a) 4 5800 106,86 23.07 B I b) 3 5900 99,05 23.07 B I c) 3 . 6000 79,29 23.07 B II 6100 106,86 No L 259/30 Official Journal of the European Communities 28 . 9 . 84 (') For the purposes of this tariff subheading, 'special milk for infants means products free from pathogenic toxicogenic germs and containing per gram less than 10 000 revivifiable aerobic bacteria and less than two coliform bacteria . (2) Inclusion under this tariff subheading is subject to conditions to be laid down by the competent authorities . (3) In calculating the fat content the weight of any added sugar shall be disregarded. (4) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; (b ) 7,25 ECU ; and (c) 22,06 ECU. The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; and (b) 22,06 ECU. (*) The levy is limited to :  18,13 ECU per 100 kg net weight for products listed under (a) in Annex I to Regulation (EEC) No 1767/82 imported from Switzerland and for products listed under (c) of that Annex imported from Austria or Finland,  9,07 ECU per 100 kg net weight for products listed under (b) of Annex I to Regulation (EEC) No 1767/82 imported from Switzerland . 0 The levy is limited to 6 % of the customs value for imports from Switzerland, in accordance with Article 1 (3) of Regulation (EEC) No 1767/82 . (8) The levy is limited to 50 ECU per 1 00 kg net weight for products listed under (o) and (p) of Annex I to Regulation (EEC) No 1767/82 imported from Austria. (') The levy is limited to 36,27 ECU per 100 kg net weight for products listed under (g) of Annex I to Regulation (EEC) No 1767/82 imported from Switzerland and for products listed under (h) of that Annex imported from Austria or Finland. ( 10) The levy is limited to 12,09 ECU per 100 kg net weight :  for products listed under (d) of Annex I to Regulation (EEC) No 1767/82 imported from Canada,  for products listed under (e) and (f) of that Annex imported from Australia or New Zealand. (") The levy is limited to :  77,70 ECU per 100 kg net weight for products listed under (i) of Annex I to Regulation (EEC) No 1767/82 imported from Romania or Switzerland,  50 ECU for products listed under (o) and (p) of that Annex imported from Austria,  101,88 ECU per 100 kg net weight for products listed under (k) of that Annex imported from Romania or Switzerland,  65,61 ECU per 100 kg net weight for products listed under (1) of that Annex imported from Bulgaria, Hungary, Israel , Romania, Turkey or Yugoslavia and for products' listed under (m) of that Annex imported from Bulgaria, Hungary, Israel , Romania, Turkey, Cyprus or Yugoslavia,  55 ECU per 100 kg net weight for products listed under (n) of that Annex imported from Austria, for products listed under (s) of that Annex imported from Finland and for products listed under (r) of that Annex imported from Norway,  18,13 ECU per 100 kg net weight for products listed under (q) of that Annex imported from Finland,  12,09 ECU for products listed under (f) of that Annex imported from Australia and New Zealand. ( 12) Lactose and lactose syrup falling within subheading 17.02 A I are , in pursuance of Regulation (EEC) No 2730/75 , subject to the same levy as that applicable to lactose and lactose syrup falling within subheading 17.02 A II . ( 13) For the purposes of tariff subheading ex 23.07 B 'milk products' means the products falling within tariff headings and sub ­ headings 04.01 , 04.02, 04.03 , 04.04, 17.02 A and 21.07 F I.